PER CURIAM:
Gwendolyn Spivey, appointed counsel for Michael Robinson, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent review of the entire record reveals no arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and Robinson’s convictions and sentence are AF' FIRMED.